DETAILED ACTION
This office action is in response to applicant’s RCE filed on 11/04/2022.
Currently claims 1, 3, 6, 8-11, 13, 16 and 18-20 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the examiner would address one relevant issue.
Item #1 –
A. Issue raised by the applicant – The applicant argued on page 6 of “Remarks” that “Applicant respectfully submits that the combination of Kong and Zhou is improper because the Office Action relies on information gleaned solely from Applicant's specification. MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art"… the Office Action relied on "the teachings of the patterns with gaps to improve the accuracy of recognition and light transmittance as taught by Zhou" to allegedly support the combination of Zhou (see page 7 of the Office Action).”
B. Applicable Rule – factual inquiries set forth in Graham v. John Deere and knowledge of a person with ordinary skill in the art.
C. Analysis – The examiner does not agree with the applicant in this regard. It is obvious that having multiple patterns instead of a single pattern in a single process marking would facilitate the recognition of the process marking by a human being through a microscope or by a machine through light reflection. A person with ordinary skill in the art would recognize the fact as a common sense. Thus, use of multiple patterns in a process marking to have better recognition and reach out to AN (new art) and Zhou would not be considered as an impermissible hindsight.
D. Conclusions – The combination of Kong and Zhou is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0131359 A1 (Kong) and further in view of KR 20210051039 A (An) and US 2020/0335473 A1 (Zhou).
Regarding claim 1, Kong discloses, a display panel (100; display panel; Fig. 2; [0039]) comprising: 
a first substrate (101) comprising a plurality of scan lines (103) and a plurality of data lines (105) (Fig. 2; [0039]), 
wherein the scan lines (103) and the data lines (105) are intersected with each other to form a plurality of grids (grids as shown in Fig. 2) (Fig. 2; [0039]); 

    PNG
    media_image1.png
    465
    596
    media_image1.png
    Greyscale

a second substrate (102) disposed corresponding to the first substrate (101) (Fig. 2; [0036]); and 
a plurality of process markings (200; process key; Fig. 4; [0034]) arranged on at least one inner surface (inside the display panel between substrates 101 and 102) of the display panel (100) and between the first substrate (101) and the second substrate (102) (Fig. 4; [0034]; inside a green pixel area G-SP), 

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale

wherein a projection of each of the process markings (200; process key) projected on the first substrate (101) is located within a projection of one of the grids (bounded by 103 and 105; Fig. 3-4; [0035]) projected on the first substrate (101), 

    PNG
    media_image3.png
    662
    579
    media_image3.png
    Greyscale

wherein at least one of the process markings (210, a component of 200; first key pattern; Fig. 4; [0057]) are arranged in a same layer as the scan lines (103; gate line; [0057]) or the data lines, and
the at least one process marking (210, a component of 200; first key pattern; Fig. 4; [0057]) arranged in the same layer as the scan lines or the data lines is made of a material same as a material (same material as gate line 103) of the scan lines (103; gate line; [0057]) or the data lines in the same layer of the at least one process marking;
But Kong fails to teach explicitly, wherein each of the process markings comprises a first pattern and a second pattern, the second pattern surrounding a periphery of the first pattern,
each of the second patterns comprises a plurality of gaps spaced apart from each other, and in each of the process markings, 
the first pattern is a hole defined in a top surface of the process marking and fully or partially extending through the process marking along a thickness direction of the process marking, and 
wherein the first pattern and the second pattern of each of the process markings are made of a same material and in one same layer,
However, in analogous art, An discloses, wherein each of the process markings (160; alignment mark; Fig. 6; page 8) comprises a first pattern and a second pattern (as annotated on Fig. 6), the second pattern surrounding a periphery of the first pattern (Fig. 6; page 8), and

    PNG
    media_image4.png
    468
    445
    media_image4.png
    Greyscale

in each of the process markings (160), the first pattern is a hole defined in a top surface (it has to be on the top surface to be visible) of the process marking (160) and fully or partially extending through the process marking (160) along a thickness direction of the process marking (160) (Fig. 6; page 8), and 
Note: An teaches on page 8 that the alignment mark 160 is formed in a circular ring shape with a hole formed in the middle, such as a donut, and may be arranged to surround the alignment mark 160 of the donor substrate 100. However, the shape of the alignment mark 160 and the alignment key 220 is not limited. Therefore, it is evident that the first pattern is a hole defined in a top surface of the process marking and fully or partially extending through the process marking along a thickness direction of the process marking like a donut.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong and An before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of multiple patterns in a single process marking as taught by An since multiple patterns improve the accuracy of recognition and light transmittance. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to An while forming a display device of Kong.
But the combination of Kong and An fails to teach explicitly, each of the second patterns comprises a plurality of gaps spaced apart from each other, 
However, in analogous art, Zhou discloses, each of the second patterns (1601; surrounding pattern and as annotated on Fig. 2A) comprises a plurality of gaps (as annotated on Fig. 2A) spaced apart from each other (four gaps are spaced apart from each other) (Fig. 2A; [0051] – [0052]).  

    PNG
    media_image5.png
    343
    394
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An and Zhou before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of one pattern surrounding the other with gaps as taught by Zhou since multiple patterns with spaced apart gaps improves the accuracy of recognition and light transmittance. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to Zhou while forming a display device of Kong. 
With the teaching of An regarding process marking having the first and the second patterns where first pattern is a hole and the second pattern is the remainder of the hole on the same layer, it is obvious that the combination of Kong and An teaches, wherein the first pattern and the second pattern of each of the process markings are made of a same material and in one same layer.
Regarding claim 8, Kong discloses, the display panel according to claim 1, wherein the first substrate (101) further comprises a thin film transistor (T) ([0042]), the thin film transistor (T) comprises a gate (111), a source (117), and a drain (118) (Fig. 4; [0042]); and 
the projection of the process markings (200, combination of 210 and 220) projected on the first substrate (101) are non-overlapped with projections of the gate (111), the source (117), and the drain (118) projected on the first substrate (101) (Fig. 4; [0042]).

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale

Regarding claim 10, Kong discloses, the display panel according to claim 1, wherein the second substrate (102) further comprises a black matrix (131; black matrix; Fig. 4; [0048]), and at least one of the process markings (220) arranged in a same layer as the black matrix (131), and the at least one process marking (220) arranged in the same layer as the black matrix (131) is made of a material same as a material of the black matrix (Fig. 4; [0055]; the second key pattern 220 and the black matrix 131 are formed of the same material on the same layer).

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kong, An and Zhou as applied to claim 1 and further in view of US 2017/0357122 A1 (Oh).
Regarding claim 3, Kong discloses, the display panel according to claim 1, wherein the process markings (200) comprise symbols (Fig. 6B), and the adjacent symbols are separated by at least one of the grids (bounded by 103 and 105; Fig. 3-4; [0035]; Kong Reference).

    PNG
    media_image6.png
    283
    194
    media_image6.png
    Greyscale

But the combination of Kong, An and Zhou fails to teach explicitly, the process markings comprise numbers and/or letters.
However, in analogous art, Oh discloses, the process markings (SM; Fig. 14; [0095]) comprise numbers and/or letters (letter ‘T’) (Fig. 14; [0095]).

    PNG
    media_image7.png
    221
    180
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An, Zhou and Oh before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of process marks being a letter ‘T’ as taught by Oh since process marks can be a symbol, an alphabet or a number and choosing any one of them in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kong, An and Zhou as applied to claim 1 and further in view of US 2015/0179586 A1 (Youk).
Regarding claim 6, the combination of Kong, An and Zhou teaches, the display panel according to claim 1, wherein the process marking (200) comprises a first process marking (210) and a second process marking (220) (Fig. 4; [0057]; Kong Reference), and 

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale

a projection of the first process marking (210) projected on the first substrate (101) is non-overlapped with a projection of the second process marking (220) projected on the first substrate (101) (Kong’s process marking 200 using pattern 2A of Zhou Reference);

    PNG
    media_image5.png
    343
    394
    media_image5.png
    Greyscale

But the combination of Kong, An and Zhou fails to teach explicitly, the first process marking is arranged in the same layer as the data lines, the second process marking is arranged in a same layer as the scan lines; wherein the first process marking is made of the material same as the material of the data lines, and the second process marking is made of the material same as the material of the scan lines.
However, in analogous art, Youk discloses, the first process marking (156; alignment mark) is arranged in a same layer as the data lines (Fig. 2; [0038]), the second process marking (a second alignment mark 156) is arranged in a same layer as the scan lines (Fig. 2; [0038]); 
wherein the first process marking (156) is made of the material as the material of the data lines (Fig. 2; [0038]), and the second process marking (a second alignment mark 156) is made of the material same as the material of the scan lines (Fig. 2; [0038]). 
Note: Youk teaches in para. [0038] that the alignment mark 156 is formed on the same layer and using the same material as at least one of gate and data lines formed on the lower substrate 100. Thus, with this teaching, a person with ordinary skill in the art could use the first process marking using the same layer and material as the data lines and second process marking using the same layer and material as the scan lines. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

    PNG
    media_image8.png
    504
    564
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An, Zhou and Youk before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of alignment marks being formed in a same layer and using the same material as at least one of gate and data lines formed on the lower substrate as taught by Youk since process markings can be formed using any layer but preferably an already existing layer either scan or data lines. With this teaching, choosing both scan or data line layers in two alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to Youk while forming a display device of Kong. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kong, An and Zhou as applied to claim 1 and further in view of US 2018/0190672 A1 (Lee).
Regarding claim 9, Kong discloses, the display panel according to claim 1, further comprising: a pixel electrode (123) (Fig. 4; [0043]), and 
But the combination of Kong, An and Zhou fails to teach explicitly, at least one of the process markings arranged in a same layer as the pixel electrode.
However, in analogous art, Lee discloses, at least one of the process markings (AM1’/AM2”) arranged in a same layer as the pixel electrode (120) (Fig. 9; [0056]).

    PNG
    media_image9.png
    459
    627
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An, Zhou and Lee before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of alignment marks being formed in a same layer as the pixel electrode as taught by Lee since alignment marks can be formed using any layer but preferably an already existing layer. With this teaching, choosing pixel electrode layer in alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display device of Kong. 

Claims 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0131359 A1 (Kong) and further in view of KR 20210051039 A (An) and US 2020/0335473 A1 (Zhou).
Regarding claim 11, Kong discloses, a display device (LCD device of Fig. 2; [0035]), the display device comprising a display panel (100; display panel; Fig. 2; [0039]), a display panel (100) comprising: 
a first substrate (101) comprising a plurality of scan lines (103) and a plurality of data lines (105) (Fig. 2; [0039]), 
wherein the scan lines (103) and the data lines (105) are intersected with each other to form a plurality of grids (grids as shown in Fig. 2) (Fig. 2; [0039]); 

    PNG
    media_image1.png
    465
    596
    media_image1.png
    Greyscale

a second substrate (102) disposed corresponding to the first substrate (101) (Fig. 2; [0036]); and 
a plurality of process markings (200; process key; Fig. 4; [0034]) arranged on at least one inner surface (inside the display panel between substrates 101 and 102) of the display panel (100) and between the first substrate (101) and the second substrate (102) (Fig. 4; [0034]; inside a green pixel area G-SP), 

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale

wherein a projection of each of the process markings (200; process key) projected on the first substrate (101) is located within a projection of one of the grids (bounded by 103 and 105; Fig. 3-4; [0035]) projected on the first substrate (101), 

    PNG
    media_image3.png
    662
    579
    media_image3.png
    Greyscale

wherein at least one of the process markings (210, a component of 200; first key pattern; Fig. 4; [0057]) are arranged in a same layer as the scan lines (103; gate line; [0057]) or the data lines, and
the at least one process marking (210, a component of 200; first key pattern; Fig. 4; [0057]) arranged in the same layer as the scan lines or the data lines is made of a material same as a material (same material as gate line 103) of the scan lines (103; gate line; [0057]) or the data lines in the same layer of the at least one process marking;
But Kong fails to teach explicitly, wherein each of the process markings comprises a first pattern and a second pattern, the second pattern surrounding a periphery of the first pattern,
each of the second patterns comprises a plurality of gaps spaced apart from each other, and in each of the process markings, 
the first pattern is a hole defined in a top surface of the process marking and fully or partially extending through the process marking along a thickness direction of the process marking, and 
wherein the first pattern and the second pattern of each of the process markings are made of a same material and in one same layer,
However, in analogous art, An discloses, wherein each of the process markings (160; alignment mark; Fig. 6; page 8) comprises a first pattern and a second pattern (as annotated on Fig. 6), the second pattern surrounding a periphery of the first pattern (Fig. 6; page 8), and

    PNG
    media_image4.png
    468
    445
    media_image4.png
    Greyscale

in each of the process markings (160), the first pattern is a hole defined in a top surface (it has to be on the top surface to be visible) of the process marking (160) and fully or partially extending through the process marking (160) along a thickness direction of the process marking (160) (Fig. 6; page 8), and 
Note: An teaches on page 8 that the alignment mark 160 is formed in a circular ring shape with a hole formed in the middle, such as a donut, and may be arranged to surround the alignment mark 160 of the donor substrate 100. However, the shape of the alignment mark 160 and the alignment key 220 is not limited. Therefore, it is evident that the first pattern is a hole defined in a top surface of the process marking and fully or partially extending through the process marking along a thickness direction of the process marking like a donut.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong and An before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of multiple patterns in a single process marking as taught by An since multiple patterns improve the accuracy of recognition and light transmittance. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to An while forming a display device of Kong.
But the combination of Kong and An fails to teach explicitly, each of the second patterns comprises a plurality of gaps spaced apart from each other, 
However, in analogous art, Zhou discloses, each of the second patterns (1601; surrounding pattern and as annotated on Fig. 2A) comprises a plurality of gaps (as annotated on Fig. 2A) spaced apart from each other (four gaps are spaced apart from each other) (Fig. 2A; [0051] – [0052]).  

    PNG
    media_image5.png
    343
    394
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An and Zhou before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of one pattern surrounding the other with gaps as taught by Zhou since multiple patterns with spaced apart gaps improves the accuracy of recognition and light transmittance. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to Zhou while forming a display device of Kong. 
With the teaching of An regarding process marking having the first and the second patterns where first pattern is a hole and the second pattern is the remainder of the hole on the same layer, it is obvious that the combination of Kong and An teaches, wherein the first pattern and the second pattern of each of the process markings are made of a same material and in one same layer.
Regarding claim 18, Kong discloses, the display device according to claim 11, wherein the first substrate (101) further comprises a thin film transistor (T) ([0042]), the thin film transistor (T) comprises a gate (111), a source (117), and a drain (118) (Fig. 4; [0042]); and 
the projection of the process markings (200, combination of 210 and 220) projected on the first substrate (101) are non-overlapped with projections of the gate (111), the source (117), and the drain (118) projected on the first substrate (101) (Fig. 4; [0042]).

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale

Regarding claim 20, Kong discloses, the display device according to claim 11, wherein the second substrate (102) further comprises a black matrix (131; black matrix; Fig. 4; [0048]), and at least one of the process markings (220) arranged in a same layer as the black matrix (131), and the at least one process marking (220) arranged in the same layer as the black matrix (131) is made of a material same as a material of the black matrix (Fig. 4; [0055]; the second key pattern 220 and the black matrix 131 are formed of the same material on the same layer).

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kong, An and Zhou as applied to claim 11 and further in view of US 2017/0357122 A1 (Oh).
Regarding claim 13, Kong discloses, the display device according to claim 11, wherein the process markings (200) comprise symbols (Fig. 6B), and the adjacent symbols are separated by at least one of the grids (bounded by 103 and 105; Fig. 3-4; [0035]; Kong Reference).

    PNG
    media_image6.png
    283
    194
    media_image6.png
    Greyscale

But the combination of Kong, An and Zhou fails to teach explicitly, the process markings comprise numbers and/or letters.
However, in analogous art, Oh discloses, the process markings (SM; Fig. 14; [0095]) comprise numbers and/or letters (letter ‘T’) (Fig. 14; [0095]).

    PNG
    media_image7.png
    221
    180
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An, Zhou and Oh before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of process marks being a letter ‘T’ as taught by Oh since process marks can be a symbol, an alphabet or a number and choosing any one of them in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to Oh while forming a display device of Kong. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kong, An and Zhou as applied to claim 11 and further in view of US 2015/0179586 A1 (Youk).
Regarding claim 16, the combination of Kong, An and Zhou teaches, the display device according to claim 11, wherein the process marking (200) comprises a first process marking (210) and a second process marking (220) (Fig. 4; [0057]; Kong Reference), and 

    PNG
    media_image2.png
    463
    599
    media_image2.png
    Greyscale

a projection of the first process marking (210) projected on the first substrate (101) is non-overlapped with a projection of the second process marking (220) projected on the first substrate (101) (Kong’s process marking 200 using pattern 2A of Zhou Reference);

    PNG
    media_image5.png
    343
    394
    media_image5.png
    Greyscale

But the combination of Kong, An and Zhou fails to teach explicitly, the first process marking is arranged in a same layer as the data lines, the second process marking is arranged in a same layer as the scan lines; wherein the first process marking is made of the material same as the material of the data lines, and the second process marking is made of the material same as the material of the scan lines.
However, in analogous art, Youk discloses, the first process marking (156; alignment mark) is arranged in a same layer as the data lines (Fig. 2; [0038]), the second process marking (a second alignment mark 156) is arranged in a same layer as the scan lines (Fig. 2; [0038]); 
wherein the first process marking (156) is made of the material as the material of the data lines (Fig. 2; [0038]), and the second process marking (a second alignment mark 156) is made of the material same as the material of the scan lines (Fig. 2; [0038]). 
Note: Youk teaches in para. [0038] that the alignment mark 156 is formed on the same layer and using the same material as at least one of gate and data lines formed on the lower substrate 100. Thus, with this teaching, a person with ordinary skill in the art could use the first process marking using the same layer and material as the data lines and second process marking using the same layer and material as the scan lines. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

    PNG
    media_image8.png
    504
    564
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An, Zhou and Youk before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of alignment marks being formed in a same layer and using the same material as at least one of gate and data lines formed on the lower substrate as taught by Youk since process markings can be formed using any layer but preferably an already existing layer either scan or data lines. With this teaching, choosing both scan or data line layers in two alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to Youk while forming a display device of Kong. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kong, An and Zhou as applied to claim 11 and further in view of US 2018/0190672 A1 (Lee).
Regarding claim 19, Kong discloses, the display device according to claim 1, further comprising: a pixel electrode (123) (Fig. 4; [0043]), and 
But the combination of Kong, An and Zhou fails to teach explicitly, at least one of the process markings arranged in a same layer as the pixel electrode.
However, in analogous art, Lee discloses, at least one of the process markings (AM1’/AM2”) arranged in a same layer as the pixel electrode (120) (Fig. 9; [0056]).

    PNG
    media_image9.png
    459
    627
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kong, An, Zhou and Lee before him/her, to modify the teachings of a display device including process markings as taught by Kong and to include the teachings of alignment marks being formed in a same layer as the pixel electrode as taught by Lee since alignment marks can be formed using any layer but preferably an already existing layer. With this teaching, choosing pixel electrode layer in alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kong, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display device of Kong. 

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2004/0105140 A1 (Fujita) - A miniature liquid crystal panel is disclosed having a lightweight panel. A TFT provided so as to correspond to intersections of data lines and scanning lines. A dummy pixel area does not contribute to image display, while an effective pixel area contributes to image display. An identification pattern represents a sequence of scanning lines. By forming the identification pattern in the dummy pixel area, the data lines and a scanning line driving circuit can be provided closer to each other, and a picture frame area can be reduced.
2. US 2021/0033932 A1 (Cha) - A display device is disclosed including a substrate with a display area in which a plurality of pixel groups are disposed and a peripheral area disposed around the display area, and a plurality of alignment keys disposed on the substrate, wherein each of the pixel groups may include a plurality of pixels displaying different colors, and the plurality of alignment keys may include first alignment keys that are disposed in the pixel groups adjacent to edges of at least two corners of the display area and that are disposed in a plurality of first pixels that display the same color among a plurality of pixels included in the pixel group.
3. US 2020/0035762 A1 (Kim) - A display device is disclosed having a display unit including transistors disposed in a display area and signal lines arranged in a non-display area located along an edge of the display area, at least one of the signal lines being electrically connected to the transistors. The display device further includes input sensing unit disposed over the display unit and including sensing electrodes disposed on the display area, sensing lines arranged on the non-display area, and a first dummy pattern disposed on the non-display area and spaced apart from the sensing electrodes as compared with the sensing line, wherein the first dummy pattern overlaps a first signal line of the signal lines.
4. US 2018/0107034 A1 (Yu) - A display panel is disclosed including a first substrate and a second substrate disposed opposite to each other, a liquid crystal layer between the first substrate and the second substrate, a sealant provided on a periphery of the first substrate and the second substrate for bonding the first substrate and the second substrate, and a first alignment mark disposed on the first substrate and a second alignment mark disposed on the second substrate. By providing a first alignment mark and a second alignment mark, the accuracy of the two substrates can be improved effectively, and the application accuracy of the sealant can be further improved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/03/2022